DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS form(s) submitted on 02/26/2020 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.


Claim Objections
Claims 1, 4-5, 7, 11, 13-14, and 18 are objected to because of the following informalities:  Claim 1 “disease site of patient, of therapeutic agent administered to bloodstream” should read “disease site of a patient, of a therapeutic agent administered to a bloodstream”. Claim 4 “a negative pressure at least as negative as -38 mmHg” should read “a negative pressure of at least the partial enclosure”. Claim 7 “therapeutic agent to artery” should read “therapeutic agent to an artery”. Claim 11 “disease site of patient, of therapeutic agent administered to bloodstream... …with edge configured” should read “disease site of a patient, of a therapeutic agent administered to a bloodstream... …with an edge configured”. Claim 13 “through bloodstream together with the therapeutic agent, to determine time” should read “through the bloodstream together with the therapeutic agent, to determine a time”. Claim 14 “a sensor for measuring property” should read “a sensor for measuring a property”. Claim 18 “for detecting reporting agent propagating through bloodstream together with the therapeutic agent, to determine time” should read “for detecting a reporting agent propagating through the bloodstream together with the therapeutic agent, to determine a time”. Appropriate correction is required.

Claim Interpretation
Claims interpreted in light of Applicant definition of negative pressure. See Specification Para. 22 “Herein, “pressure differential” refers to the pressure of a disease site measured relative to the pressure of the bloodstream near the disease site. A “pressure differential” may be positive, negative, or zero.” and “” negative pressure” refers to a pressure that is less than the atmospheric pressure”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2012/0157750 A1) in view of Lonky et al. (US 8,915,894 B1).
In regards to claim 1:
Robinson teaches, a method for enhancing uptake, into a disease site of patient, of therapeutic agent administered to bloodstream of the patient (Figs. 3A-D, Para. 48 “Agent 80 is absorbed into the bloodstream or the lymph and migrates toward wound 50, as shown in FIG. 3C. Agent 80 is drawn to wound insert 20 at the wound boundary between wound surface 52 and wound insert surface 22. Agent 80 may magnetically bond to wound insert 20, which increases the exposure of wound 50 to agent 80. The negative pressure may be released to prevent agent 80 from migrating into interior portion 24 of wound insert 20.”), comprising: administering the therapeutic agent to the bloodstream (Para. 48 “Agent 80 is absorbed into the bloodstream or the lymph and migrates toward wound 50, as shown in FIG. 3C”), said administering including starting delivery of the therapeutic agent to the bloodstream at a first time (Para. 48 “Agent 80 is absorbed into the bloodstream or the lymph and migrates toward wound 50, as shown in FIG. 3C” considered a first time); and evacuating air from the partial enclosure to produce a partial vacuum in the partial enclosure (Para. 44 “As shown in FIG. 3A, wound insert 20 is placed in wound 50 in close contact with wound surface 52. Drape 40 is coupled to skin 54 such that wound insert 20 is between drape 40 and wound surface 52. Negative pressure is applied using a vacuum source in apparatus 60. The negative pressure collapses wound insert 20. In embodiments where wound insert 20 is coated or impregnated with magnetic particles, increasing the density of the wound insert will increase the strength of the magnetic field.”), thereby applying negative pressure to the disease site to form pressure differential favorable for transport of the therapeutic agent from the bloodstream into the disease site (Para. 48 “Agent 80 is drawn to wound insert 20 at the wound boundary between wound surface 52 and wound insert surface 22. Agent 80 may magnetically bond to wound insert 20, which increases the exposure of wound 50 to agent 80. The negative pressure may be released to prevent agent 80 from migrating into interior portion 24 of wound insert 20.”).
Robinson does not appear to explicitly teach the enclosure sealing and second time as claimed. Lonky teaches, sealing a partial enclosure to the patient at the disease site (Col 7:35-45 “a vacuum cup with a dispensing seal can allow the emergency responder or first aid medic to dispense a therapeutic agent to increase the vacuum seal at the site of the wound in order to improve the vacuum applied to the wound.”), said evacuating including starting evacuation of the partial enclosure at a second time that is after the first time and offset from the first time by a first delay (Col 3:5-15 “In an embodiment of the invention, a transferasome agent that promotes trans-epithelial absorption can be administered through the vacuum cup prior to or together with topical administration of an active agent.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the wound treatment method taught by Robinson to include sealing the partial enclosure as taught by Lonky. This would have been motivated by Lonky (Col 7:35-45 “in order to improve the vacuum applied to the wound.”). 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the second time of the vacuum taught by Robinson to be a first delay after the first time as taught by Lonky. This would have been motivated by allowing the drug infusion to diffuse into the bloodstream before subjecting the patient to the discomfort of the vacuum pressure over the wound. This would then be an overall increase to the patient comfort during the wound treatment.

In regards to claim 2:
The method of claim 1, taught by Robinson in view of Lonky as described in parent claim above.
Robinson does not appear to explicitly teach the step of sealing claimed. Lonky teaches, the step of sealing comprising sealing the partial enclosure to an exposed surface of the patient, the exposed surface overlying the disease site, the disease site being a non-zero distance away from the exposed surface (Fig. 6 elements 240 and 312. See annotated Fig. 6 below. Col 8:45-50 “The base 240 and projection surface 312 can be comprised of flat, angular, concave, convex or ridged annular edges to provide an effective seal when in contact with the affected tissue.”).

    PNG
    media_image1.png
    255
    430
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the wound treatment method taught by Robinson to include sealing the partial enclosure as taught by Lonky. This would have been motivated by Lonky (Col 7:35-45 “in order to improve the vacuum applied to the wound.”). Sealing the partial enclose on an exposed surface away from the wound is further motivated by getting a proper seal without body fluids or exudate inhibiting the seal and thus preventing the appropriate level of vacuum from forming or causing the vacuum cup to pop off during use.
In regards to claim 3:
The method of claim 1, taught by Robinson in view of Lonky as described in parent claim above.
Robinson teaches, the partial vacuum being characterized by a negative pressure of magnitude at least as great as magnitude of positive pressure within disease site (Para. 38 “Apparatus 60 may comprise a vacuum source configured to apply negative pressure to wound insert 20 through conduit 44. Apparatus 60 may further comprise a fluid source configured to deliver a fluid through conduit 44 to wound insert 20” considered to mean applying a negative pressure at least as great as the positive pressure within the disease site due to Para. 42 “effluent may flow into wound insert 20, through conduit 44” as it causes effluent to flow out of the wound).
In regards to claim 5:
The method of claim 1, taught by Robinson in view of Lonky as described in parent claim above.
Robinson teaches, the partial vacuum having magnitude greater than magnitude of positive pressure within disease site, to account for distance between partial enclosure and the disease site (Para. 38 “Apparatus 60 may comprise a vacuum source configured to apply negative pressure to wound insert 20 through conduit 44. Apparatus 60 may further comprise a fluid source configured to deliver a fluid through conduit 44 to wound insert 20” considered to mean applying a negative pressure at least as great as the positive pressure within the disease site due to Para. 42 “effluent may flow into wound insert 20, through conduit 44” as it causes effluent to flow out of the wound).
In regards to claim 6:
The method of claim 1, taught by Robinson in view of Lonky as described in parent claim above.
Robinson teaches, the step of administering comprising administering the therapeutic agent to a vein (Para. 46 “Agent 80 can be injected intravenously”).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2012/0157750 A1) in view of Lonky et al. (US 8,915,894 B1), further in view of McKANNA et al. (“Clinician Panel Recommendations for Use of Negative Pressure Wound Therapy with Installation”).
In regards to claim 4:
The method of claim 1, taught by Robinson in view of Lonky as described in parent claim above.
Robinson does not appear to explicitly teach negative pressure claimed. McKANNA teaches, the partial vacuum being characterized by a negative pressure at least as negative as -38 mmHg (Page. 5 under header “Adjust the device settings if needed”; “Adjust the manufacturer default negative pressure setting, -125 mm Hg with NPWT for 3.5 hours at low intensity”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filling, to modify the negative pressure taught by Robinson to be the negative pressure taught by McKANNA. This would have been motivated by McKANNA (Page. 5 under header “Adjust the device settings if needed”; “When appropriate, increase negative pressure slightly when using dressings that may be easily compromised due to body contours or location.”).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2012/0157750 A1) in view of Lonky et al. (US 8,915,894 B1), further in view of Farokhzad et al. (US 2010/0266491 A1).
In regards to claim 7:
The method of claim 1, taught by Robinson in view of Lonky as described in parent claim above.
Robinson does not appear to explicitly teach the step of administering the therapeutic agent into the artery as claimed. Farokhzad teaches intraarterial as known alternative to subcutaneous and intravenous. Farokhzad teaches, the step of administering comprising administering the therapeutic agent to artery upstream of the disease site (Para. 364 “the pharmaceutical compositions of the present invention are administered by a variety of routes, including oral, intravenous, intramuscular, intra-arterial, intramedullary, intrathecal, subcutaneous, intraventricular, transdermal, interdermal, rectal, intravaginal, intraperitoneal, topical” (emphasis added)).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the administration of the therapeutic agent taught by Robinson to be injected into the artery upstream of the disease site as taught by Farokhzad. This would have been merely design choice as picking between known alternative injections sites and styles is considered to involve only routine skill in the art.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2012/0157750 A1) in view of Lonky et al. (US 8,915,894 B1), further in view of Drinan et al. (US 2003/0145849 A1).
In regards to claim 8:
The method of claim 1, taught by Robinson in view of Lonky as described in parent claim above.
Robinson teaches, from (a) location of delivery of the therapeutic agent to the bloodstream to (b) the disease site (Para. 46 “Agent 80 can be injected intravenously”, para. 48 “Agent 80 is absorbed into the bloodstream or the lymph and migrates toward wound 50, as shown in FIG. 3C”).
Robinson does not appear to explicitly teach the first delay as claimed. Drinan teaches, in the step of evacuating, the first delay matching propagation time of the therapeutic agent (Para. 12, and 48 “vacuum application is achieved directly after application of the agent to the nasal passageways of the individual. Alternatively, vacuum application may be delayed to allow for the humidification or assist in the dislodging of orifice contents.”. The concept of timing the delay to allow the medication time to propagate and perform its desired effect on the target tissue is what is considered by Examiner to teach the claimed step.).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filling, to have included the step of the first delay matching propagation time taught by Drinan. This would have been motivated by allowing enough time for the agent to migrate towards the diseased site to perform its intended function, as taught by Robinson (Para. 48).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2012/0157750 A1) in view of Lonky et al. (US 8,915,894 B1), further in view of Drinan et al. (US 2003/0145849 A1) and Oldfield et al. (US 2006/0073101 A1).
In regards to claim 9:
The method of claim 1, taught by Robinson in view of Lonky as described in parent claim above.
Robinson does not appear to explicitly teach the second time as claimed or the monitoring the bloodstream to determine time of arrival as claimed. Oldfield teaches, further comprising monitoring the bloodstream to determine time of arrival of the therapeutic agent to the disease site (Para. 10, 48, and 126).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to have included the step of monitoring the bloodstream to determine time of arrival as taught by Oldfield. This would have been motivated by confirming delivery therapeutic agent to the disease site and the medicament was properly administered. 
Drinan teaches, in the step of evacuating, the second time being the time of arrival of the therapeutic agent to the disease site (Para. 12, and 48 “vacuum application is achieved directly after application of the agent to the nasal passageways of the individual. Alternatively, vacuum application may be delayed to allow for the humidification or assist in the dislodging of orifice contents.”. The concept of timing the delay to allow the medication time to arrive and perform its desired effect on the target tissue is what is considered by Examiner to teach the claimed step.).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filling, to have the second time be the arrival time taught by Drinan. This would have been motivated by allowing enough time for the agent to migrate towards the diseased site to perform its intended function, as taught by Robinson (Para. 48).
In regards to claim 10:
The method of claim 9, taught by Robinson in view of Lonky further in view of Drinan and Oldfield as described in parent claim above.
Robinson does not appear to explicitly teach the reporting agent as claimed. Oldfield teaches, the step of administering comprising administering, together with the therapeutic agent, a reporting agent to the blood stream (Abstract “A tracer that is detectable, for example, by magnetic resonance imaging (MRI) and/or by X-ray computed tomography (CT) is co-infused with the therapeutic agent and used to monitor the distribution of the therapeutic agent as it moves through the target tissue.”. Para. 48 “The act of "monitoring" refers to obtaining serial images of the tracer as it spreads (along with or in proportion to the spread of the therapeutic agent) within a solid tissue. By monitoring the spread of the tracer, the location and volume of distribution of the infusate within the tissue may be determined at any time during the infusion process.”); and the step of monitoring comprising detecting the reporting agent (Para. 48).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to have included the step of co-infusing a reporting agent with the therapeutic agent and monitoring the bloodstream to determine time of arrival as taught by Oldfield. This would have been motivated by confirming delivery therapeutic agent to the disease site and the medicament was properly administered.
Claim(s) 11-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lonky et al. (US 8,915,894 B1) in view of Netti et al. (US 5,888,530). 
In regards to claim 11:
Lonky teaches, a system for enhancing uptake, into a disease site of patient, of therapeutic agent administered to bloodstream of the patient, comprising: a first partial enclosure (Fig. 1 element 110) with edge configured to interface with an exposed surface (Fig. 2 element 240), of the patient and overlying the disease site (Fig. 5 element 110 overlying disease site element 566), to seal the first partial enclosure to the exposed surface (Col 8:60-65 “the deformation of the side wall 230 rotates the annular base 240 bringing to bear the full surface area of the base 240 against the affected tissue to create an effective seal.”); a pump configured to evacuate air from the first partial enclosure to produce a partial vacuum in the first partial enclosure (Col 7:50-55 “The vacuum can be supplied by a pump.”), to apply a negative pressure to the disease site so as to enhance the uptake of the therapeutic agent (Col. 8 In. 49-65, col. 9 In. 1-12); (b) first production of a partial vacuum in the first partial enclosure (Col 7:45-53).
Lonky does not appear to explicitly teach the control module for controlling the delay as claimed. Netti teaches, and a control module (Col 8:10-30 “Controller 110 generates pump control signals for the respective pumps 2 and 32”) for controlling delay between (a) delivery of the therapeutic agent to the bloodstream and (b) first production of a partial vacuum in the first partial enclosure (Col. 3 In. 65- col. 4 In. 5).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to have included controlling a delay from delivery of a therapeutic agent to the blood stream and vacuum to ensure the medicament has arrived at the disease site prior to applying the treatment.
In regards to claim 12:
The system of claim 11, taught by Lonky in view of Netti as described above in parent claim rejection.
Lonky teaches, the first partial enclosure having size sufficient to apply the negative pressure to all of the disease site (Col. 8:49-53 “The cup 110 and the projection 250 are provided in varying sizes and shapes in a kit to meet the needs of differing trauma sites 566 and tissues types 555.”).
In regards to claim 14:
The system of claim 11, taught by Lonky in view of Netti as described above in parent claim rejection.
Lonky does not appear to explicitly teach the sensor as claimed. Netti teaches, further comprising: a sensor for measuring property within the disease site (Col. 4 In. 10-25); and a needle for inserting the sensor into the disease site (Col. 4 In. 10-25 “The hydrostatic pressure of the target tissue site may be measured by inserting needle into the target tissue site, the needle being filled with physiological saline and coupled to a pressure measuring device”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to include a sensor and needle as taught by Netti. This would have been motivated by improving patient specific treatment by measuring site specific pressure requirements. Thus, tuning the levels of pressure required to the specific disease site.
In regards to claim 15:
The system of claim 14, taught by Lonky in view of Netti as described above in parent claim rejection.
Lonky in view of Netti teach, the needle (Netti Col. 4 In. 10-25) being integrated in the first partial enclosure for insertion into the patient inside the first partial enclosure (Lonky Col 4:7-9 and Col 14:15-19).
In regards to claim 16:
The system of claim 14, taught by Lonky in view of Netti as described above in parent claim rejection.
Lonky in view of Netti teach, the sensor being a pressure sensor for measuring pressure within the disease site (Netti Col. 4 In. 10-25).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lonky et al. (US 8,915,894 B1) in view of Netti et al. (US 5,888,530), further in view of Farokhzad et al. (US 2010/0266491 A1). 
In regards to claim 13:
The system of claim 11, taught by Lonky in view of Netti as described above in parent claim rejection.
Lonky teaches, and the control module being configured to for synchronizing the first production of the partial vacuum with the arrival (Col 22:19-24).
Lonky does not appear to explicitly teach the magnetometer as claimed. Farokhzad teaches, further comprising a magnetometer (Para. 324 “magnetometer”) for detecting magnetic substance (Paras. 0324, 0327, and 0364) propagating through bloodstream together with the therapeutic agent, to determine time of arrival of the therapeutic agent to the disease site (Para. 0304).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to include the magnetometer in order to determine when the particles are detected as taught by Farokhzad. This would have been motivated by being more precise about therapeutic uptake and effectiveness during treatment.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lonky et al. (US 8,915,894 B1) in view of Netti et al. (US 5,888,530) further in view of Robertson (US 2008/0058630). 
In regards to claim 17:
The system of claim 14, taught by Lonky in view of Netti as described above in parent claim rejection.
Lonky in view of Netti do not appear to explicitly teach the blood perfusion sensor as claimed. Robertson teaches, the sensor being a blood perfusion sensor for measuring blood perfusion within the disease site (Paras. 7 and 10).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to have included the measuring blood perfusion within the disease site using a sensor inserted into the disease site in order to evaluate the effectiveness of the treatment during use.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lonky et al. (US 8,915,894 B1) in view of Netti et al. (US 5,888,530) further in view of Oldfield et al. (US 2006/0073101 A1). 
In regards to claim 18:
The system of claim 11: taught by Lonky in view of Netti as described above in parent claim rejection.
Lonky teaches, and the control module being configured to synchronize the production of the partial vacuum with the arrival (Col 22:19-24).
Lonky does not appear to explicitly teach the reporting agent and monitoring as claimed. Oldfield teaches, further comprising a device for detecting reporting agent propagating through bloodstream together with the therapeutic agent, to determine time of arrival of the therapeutic agent to the disease site (Paras. 10, 48, and 126. Abstract “A tracer that is detectable, for example, by magnetic resonance imaging (MRI) and/or by X-ray computed tomography (CT) is co-infused with the therapeutic agent and used to monitor the distribution of the therapeutic agent as it moves through the target tissue.”. Para. 48 “The act of "monitoring" refers to obtaining serial images of the tracer as it spreads (along with or in proportion to the spread of the therapeutic agent) within a solid tissue. By monitoring the spread of the tracer, the location and volume of distribution of the infusate within the tissue may be determined at any time during the infusion process.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to have included co-infusing a reporting agent with the therapeutic agent and monitoring the bloodstream to determine time of arrival as taught by Oldfield. This would have been motivated by confirming delivery therapeutic agent to the disease site and the medicament was properly administered.
In regards to claim 19:
The system of claim 18, taught by Lonky in view of Netti further in view of Oldfield as described above in parent claim rejection.
Lonky does not appear to explicitly teach the magnetic property as claimed. Oldfield teaches, the device being configured to detect change in at least one magnetic property, and the reporting agent including a magnetic substance (Para. 10 “In one embodiment, a tracer, which is detectable by magnetic resonance imaging”, Para. 57).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to have included co-infusing a reporting agent with the therapeutic agent and monitoring the bloodstream to determine time of arrival as taught by Oldfield. This would have been motivated by confirming delivery therapeutic agent to the disease site and the medicament was properly administered.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lonky et al. (US 8,915,894 B1) in view of Netti et al. (US 5,888,530) further in view of Oldfield et al. (US 2006/0073101 A1) and Martin et al. (US 2009/0234225 A1). 
In regards to claim 20:
The system of claim 18, taught by Lonky in view of Netti further in view of Oldfield as described above in parent claim rejection.
Lonky does not appear to explicitly teach the fluorescence as claimed. Martin teaches, the device being an optical fluorescence detector, and the reporting agent including a fluorescent substance (Paras. 10 and 11).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the device taught by Lonky to include the optical fluorescence detector and fluorescent substance taught by Martin. This would have been motivated by improving treatment options to include real time optical detection of disease in vivo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783